Exhibit 10.1

FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED REVOLVING LOAN AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING LOAN AGREEMENT
(this “Amendment”) is made as of November 13, 2007 by and among (a) AvalonBay
Communities, Inc. (the “Borrower”), (b) the Banks party hereto, and (c) Bank of
America, N.A. as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Banks.

WHEREAS, the Borrower, the Banks and the Administrative Agent are parties to a
Second Amended and Restated Revolving Loan Agreement dated as of November 14,
2006 (the “Loan Agreement”), pursuant to which the Banks have agreed to make
loans to the Borrower on the terms and conditions set forth therein; and

WHEREAS, the Borrower has elected to exercise its option to increase the Total
Loan Commitment under the Loan Agreement, and the Banks party hereto are willing
to increase their respective Loan Commitments under the Loan Agreement on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and fully intending to be legally bound by this Amendment, the
parties hereto agree as follows:

1.             Definitions.  Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Loan Agreement.

2.             Modifications to Loan Agreement.  As of the Effective Date (as
defined in §4 hereof) the Loan Agreement is modified as follows:

2.1.         Schedule 1.  Schedule 1 to the Loan Agreement is hereby modified by
deleting said Schedule 1 in its entirety and substituting the Schedule 1
attached to this Amendment in place thereof.

2.2.         Schedule 2.16.  Schedule 2.16 to the Loan Agreement is hereby
modified by deleting said Schedule 2.16 in its entirety and substituting the
Schedule 2.16 attached to this Amendment in place thereof.

2.3.         Exhibit B-1.  EXHIBIT B-1 to the Loan Agreement is hereby modified
by deleting said EXHIBIT B-1 in its entirety and substituting the EXHIBIT B-1
attached to this Amendment in place thereof.

2.4.         Acknowledgement.  The parties acknowledge that as of the Effective
Date the Total Loan Commitment shall be $1,000,000,000.  The Borrower
acknowledges that no further increases of the Total Loan Commitment may be made
under Section 2.19 of the Loan Agreement.

--------------------------------------------------------------------------------



3.             PROVISIONS OF GENERAL APPLICATION.

3.1.         Representations and Warranties. The Borrower hereby represents and
warrants as of the date hereof that (a) each of the representations and
warranties of the Borrower contained in the Loan Agreement, the other Loan
Documents or any document or instrument delivered pursuant to or in connection
with the Loan Agreement or this Amendment are true and correct in all material
respects as of the date as of which they were made and are true and correct in
all material respects at and as of the date of this Amendment (except to the
extent (i) of changes resulting from transactions contemplated or not prohibited
by the Loan Agreement or the other Loan Documents, (ii) of changes occurring in
the ordinary course of business, or (iii) that such representations and
warranties relate expressly to an earlier date), (b) no Default or Event of
Default exists on the date hereof (before and after giving effect to this
Amendment), and (c) this Amendment has been duly authorized, executed and
delivered by the Borrower and is in full force and effect as of the Effective
Date, and the agreements and obligations of the Borrower contained herein
constitute the legal, valid and binding obligations of the Borrower, enforceable
against it in accordance with its terms, subject only to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and to
the fact that the availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

The Borrower hereby further represents and warrants as of the date hereof that
the execution, delivery and performance of this Amendment are within the
Borrower’s corporate powers, have been authorized by all necessary corporate
action, and do not and will not (a) require the consent or approval of its
shareholders or such consent or approval has been obtained, (b) contravene
either its certificate of incorporation or by-laws, (c) to the best of
Borrower’s knowledge, violate any provision of, or require any filing,
registration, consent or approval under, any Law (including, without limitation,
Regulation U), order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to it, (d) result in a breach of or
constitute a default under or require any consent under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which it may be
a party or by which it or its properties may be bound or affected except for
consents which have been obtained, (e) result in, or require, the creation or
imposition of any Lien, upon or with respect to any of its properties now owned
or hereafter acquired or (f) to the best of Borrower’s knowledge, cause it to be
in default under any such Law, order, writ, judgment, injunction, decree,
determination or award or any such indenture, agreement, lease or instrument.

 

2

--------------------------------------------------------------------------------


3.2.         No Other Changes.  Except as otherwise expressly provided or
contemplated by this Amendment, all of the terms, conditions and provisions of
the Loan Agreement remain unaltered and in full force and effect.  The Loan
Agreement and this Amendment shall be read and construed as one agreement.  The
making of the modifications in this Amendment does not imply any obligation or
agreement by the Administrative Agent or any Bank to make any other amendment,
waiver, modification or consent as to any matter on any subsequent occasion. 
This Amendment shall be a Loan Document under the Loan Agreement.

3.3.         Governing Law.  This Amendment shall be deemed to be a contract
under the laws of the State of New York.  This Amendment and the rights and
obligations of each of the parties hereto are contracts under the laws of the
State of New York and shall for all purposes be construed in accordance with and
governed by the laws of such State (excluding the laws applicable to conflicts
or choice of law).

3.4.         Assignment.  This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective permitted successors
and assigns.

3.5.         Counterparts.  This Amendment may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same agreement.  In making proof of this Amendment, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic transmission, with confirmation of
receipt or record of transmission, shall be effective as delivery of a manually
executed counterpart of this Amendment.

4.             Effectiveness of this Amendment.  This Amendment shall become
effective on the date on which the following conditions precedent are satisfied
(such date being hereinafter referred to as the “Effective Date”):

(a)           Execution and delivery to the Administrative Agent by each of
those Banks increasing its Loan Commitment, the Borrower and the Administrative
Agent of this Amendment.

(b)           Execution and delivery to the Administrative Agent of (i) a
certificate of the Borrower confirming that there have been no changes to its
certificate of incorporation or by-laws since November 14, 2006, or (ii) if
there have been changes to the Borrower’s certificate of incorporation or
by-laws since such date, a secretary’s certificate of the Borrower certifying as
to such changes.

(c)           Delivery to the Administrative Agent of an incumbency certificate
of the Borrower and of resolutions of the board of directors of the Borrower
authorizing this Amendment.

 

3

--------------------------------------------------------------------------------


 

(d)           Payment by the Borrower of (i) the fees payable to the Syndication
Agent described in the Fee Letter dated as of November 13, 2007 (the “Fee
Letter”), (ii) the upfront fees payable to those Banks increasing their Loan
Commitments described in the Fee Letter, which fees shall be paid to the
Administrative Agent for the account of the Banks, and (iii) all expenses due
and payable on or before the Effective Date, including, without limitation,
reasonable attorneys’ fees and expenses and other costs and expenses incurred in
connection with this Amendment, including those payable under Section 3.05 of
the Loan Agreement.

(e)           Delivery to the Administrative Agent by Goodwin Procter LLP, as
counsel to the Borrower, of an opinion addressed to the Banks and the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent.

(f)            Execution and delivery by the Borrower of (i) New Notes and
Supplemental Notes payable to those Banks increasing their Loan Commitments and
(ii) a new Bid Rate Loan Note reflecting the increased amount of the Bid
Borrowing Limit.

[Remainder of page left blank intentionally]

 

 

4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have duly executed and delivered this First
Amendment as of the date first set forth above.

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Joanne M. Lockridge

 

Name:

Joanne M. Lockridge

 

Title:

Senior Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.
(as Bank and Administrative Agent)

 

 

 

 

 

 

 

 

 

By:

 

/s/ Misbah Seyal

 

Name:

Misbah Seyal

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.
(as Bank and Syndication Agent)

 

 

 

 

 

 

 

 

 

By:

 

/s/ Marc E. Costantino

 

Name:

Marc E. Costantino

 

Title:

Executive Director

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

 

/s/ Matthew Ricketts

 

Name:

Matthew Ricketts

 

Title:

Vice President

 

 

 

 

 

DEUTSCHE BANK TRUST
COMPANY AMERICAS

 

 

 

 

 

 

 

 

 

By:

 

/s/ J.T. Johnston Coe

 

Name:

J.T. Johnston Coe

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brenda Casey

 

Name:

Brenda Casey

 

Title:

Director

 

 

 

 

 

MORGAN STANLEY BANK

 

 

 

 

 

 

 

 

 

By:

 

/s/ Daniel Twenge

 

Name:

Daniel Twenge

 

Title:

Authorized Signatory

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stephen F. Gray

 

Name:

Stephen F. Gray

 

Title:

Vice President

 

 

 

 

5

--------------------------------------------------------------------------------


 

SUNTRUST BANK

 

 

 

 

 

 

 

 

 

By:

 

/s/ Nancy B. Richards

 

Name:

Nancy B. Richards

 

Title:

Senior Vice President

 

 

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mary E. Evans

 

Name:

Mary E. Evans

 

Title:

Associate Director

 

 

 

 

 

REGIONS BANK (F/K/A AMSOUTH BANK)

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kerri Raines

 

Name:

Kerri Raines

 

Title:

Vice President

 

 

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

 

 

 

 

By:

 

/s/ David Applebaum

 

Name:

David Applebaum

 

Title:

Vice President

 

 

 

 

 

PNC BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

 

/s/ William R. Lynch, III

 

Name:

William R. Lynch, III

 

Title:

Senior Vice President

 

 

 

 

 

SCOTIABANC INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ J.F. Todd

 

Name:

J.F. Todd

 

Title:

Managing Director

 

 

 

 

 

BANK OF TOKYO-MITSUBISHI UFJ,
LTD.

 

 

 

 

 

 

 

 

 

By:

 

/s/ James T. Taylor

 

Name:

James T. Taylor

 

Title:

Vice President

6

--------------------------------------------------------------------------------


 

EXHIBIT B-1

BID RATE LOAN NOTE

$                                                                                                                                                             
New York, New York

 

                                                                                                                                                       
[Date]

 

For value received, AvalonBay Communities, Inc., a Maryland corporation
(“Borrower”), hereby promises to pay to the order of Bank of America, N.A., as
administrative agent (“Administrative Agent”), or its successors or assigns for
the account of the respective Banks making Bid Rate Loans or their respective
successors or assigns (for the further account of their respective Applicable
Lending Offices), at the principal office of Administrative Agent located at 777
Main Street, Hartford, CT  06115, the principal sum of                    
Dollars ($        ), or, if less, the amount loaned by one or more of said Banks
under their respective Bid Rate Loans to Borrower pursuant to the Loan Agreement
(as defined below) and actually outstanding, in lawful money of the United
States and in immediately available funds, in accordance with the terms set
forth in the Loan Agreement.  Borrower also promises to pay interest on the
unpaid principal balance hereof, for the period such balance is outstanding, in
like money, at said office for the account of said Banks for the further account
of their respective Applicable Lending Offices, at the times and at the rates
per annum as provided in the Loan Agreement.  Any amount of principal hereof
which is not paid when due, whether at stated maturity, by acceleration, or
otherwise, shall bear interest from the date when due until said principal
amount is paid in full, payable on demand, at the rate set forth in the Loan
Agreement.

 

The date and amount of each Bid Rate Loan to Borrower under the Loan Agreement
referred to below, the name of the Bank making the same, the interest rate
applicable thereto and the maturity date thereof (i.e., the end of the Interest
Period Applicable thereto) shall be recorded by Administrative Agent on its
records and may be endorsed by Administrative Agent on the schedule attached
hereto and any continuation thereof.

 

This Note is the Bid Rate Loan Note referred to in the Second Amended and
Restated Revolving Loan Agreement dated as of November 14, 2006 (as the same may
be amended from time to time, the “Loan Agreement”) among Borrower, the Banks
named therein and Administrative Agent, as administrative agent for the Banks. 
All of the terms, conditions and provisions of the Loan Agreement are hereby
incorporated by reference.  All capitalized terms used herein and not defined
herein shall have the meanings given to them in the Loan Agreement.

 

The Loan Agreement contains, among other things, provisions for the prepayment
of and acceleration of this Note upon the happening of certain stated events.

 

No recourse shall be had under this Note against the Borrower’s Principals
except as and to the extent set forth in Section 11.02 of the Loan Agreement.

 

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

 

This Note shall be governed by, and construed and enforced in accordance with,
the Laws of the State of New York, provided that, as to the maximum lawful rate
of interest which may be charged or collected, if the Laws applicable to a
particular Bank permit it to charge or collect a higher rate than the Laws of
the State of New York, then such Law applicable to such Bank shall apply to such
Bank under this Note.

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

Bid Rate Loan Number

 

Date

 

Amount of Bid Rate Loan

 

Interest Rate

 

Expiration of Interest Period

 

Notation Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------